Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowability
 This corrected notice of allowance is due to submission of IDS on 03/03/2021. 
Claims 22-34 are pending. Claims 31-32 were examined before.  Claims 22-30, and 33-34  are withdrawn.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/ 2021,  after notice of allowance of  1/7/21 but before submission of issue fee   is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the IDS statement. 


Claims 22-24, 33-34 previously have been withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the claims   31-32  and  claims 22-24, 33-34 as set forth in the Office action mailed on, 2/24/20 is hereby withdrawn and claims 22-24, 33-34 are hereby rejoined with claims   31-32 and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 
In a telephone conversation with Zachary E. Derbyshire on 12/22/2020, an agreement was reached to cancel claims  28-30 and  amend claims   22, 31-34 to place the application in condition for allowance.
Claims   22-24, 31-34 are allowed after the following examiner amendment.

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Zachary E. Derbyshire on 12/22/2020.

EXAMINER’S AMENDMENT

 Cancel claims  25-30.

Rewrite claim 31 as follows:


Amend claims   22, 32-34 as follows.
Claim 22,  lines 2-7,  replace –(i)    an amino acid sequence comprising SEQ ID NO: 1 and further comprising the mutations H97A, S139G, N167G, P169A, G181A, A182G, G210A, A214S, and G462D and having IPMS activity; (ii)    an amino acid sequence comprising SEQ ID NO: 2 and further comprising the mutations H97A, S139G, N167G, P169A, M255L, R260A, N264Q, and G462D and having IPMS activity; or (iii)    an amino acid sequence comprising SEQ ID NO: 2 and further comprising the mutations H97A, S139G, N167G, P169A, D348E, D350E, M353L, Q355N, and G462D and having IPMS activity; - with – (i) an  isopropylmalate synthase variant comprising  the  amino acid sequence variant of SEQ ID NO: 1  having  mutations H97A, S139G, N167G, P169A, G181A, A182G, G210A, A214S, and G462D 

In claims 32-34, replace - isopropylmalate activity- with - isopropylmalate synthase activity-.

Claim 31, lines 3-8,   replace -(a)    an amino acid sequence comprising SEQ ID NO: 1 and further comprising the mutations H97A, S139G, N167G, P169A, G181A, A182G, G210A, A214S, and G462D; (b)    an amino acid sequence comprising SEQ ID NO: 2 and further comprising the mutations H97A, S139G, N167G, P169A, M255L, R260A, N264Q, and G462D; or (c)    an amino acid sequence comprising SEQ ID NO: 2 and further comprising the mutations H97A, S139G, N167G, P169A, D348E, D350E, M353L, Q355N, and G462D-with- (a) an  isopropylmalate synthase variant comprising  the  amino acid sequence variant of SEQ ID NO: 1  having  mutations H97A, S139G, N167G, P169A, G181A, A182G, G210A, A214S, and G462D in  the SEQ ID NO: 1    and having IPMS activity; (b) isopropylmalate synthase variant comprising   the amino acid sequence variant  comprising SEQ ID NO: 2  having the mutations H97A, S139G, N167G, P169A, M255L, R260A, N264Q, and G462D in  the 


Claim 32, line 2-3, replace- the amino acid sequence of SEQ ID NO: 1 and comprising the mutations H97A, S139G, N167G, P169A, G181A, A182G, G210A, A214S, and G462D.– with–the isopropylmalate synthase variant comprising  the  amino acid sequence variant of SEQ ID NO: 1  having  mutations H97A, S139G, N167G, P169A, G181A, A182G, G210A, A214S, and G462D in  the SEQ ID NO: 1    and having IPMS activity -.


Claim 33.  Lines 2-3, replace-    the amino acid sequence of SEQ ID NO: 2 and comprising the mutations H97A, S139G, N167G, P169A, M255L, R260A, N264Q, and G462D- with- the isopropylmalate synthase variant comprising   the amino acid sequence variant  comprising SEQ ID NO: 2  having the mutations H97A, S139G, N167G, P169A, M255L, R260A, N264Q, and G462D in  the SEQ ID NO: 2 and having IPMS activity- .
Claim 34, lines 2-3, replace- the amino acid sequence of SEQ ID NO: 2 and comprising the mutations H97A, S139G, N167G, P169A, D348E, D350E, M353L, Q355N, and G462D- with- the   isopropylmalate synthase variant comprising  the amino 

The following is an examiner’s statement of reasons for allowance:

Applicants developed a novel   a genetically modified isopropylmalate synthase (IPMS) variants comprising at least one of: (i)  isopropylmalate synthase variant comprising   amino acid sequence variant of SEQ ID NO: 1  having  mutations H97A, S139G, N167G, P169A, G181A, A182G, G210A, A214S, and G462D of the SEQ ID NO: 1    and having IPMS activity; (ii) isopropylmalate synthase variant comprising   amino acid sequence variant of comprising SEQ ID NO: 2  having the mutations H97A, S139G, N167G, P169A, M255L, R260A, N264Q, and G462D of the SEQ ID NO: 2 and having IPMS activity; or (iii)    isopropylmalate synthase variant comprising   amino acid sequence variant of comprising SEQ ID NO: 2  having the mutations H97A, S139G, N167G, P169A, D348E, D350E, M353L, Q355N, and G462D  of the SEQ ID NO: 2 and having IPMS activity.   Prior arts neither teach nor suggest genetically modified isopropylmalate synthase (IPMS) variants comprising at least one of: (i)  isopropylmalate synthase variant comprising   amino acid sequence variant of SEQ ID NO: 1  having  mutations H97A, S139G, N167G, P169A, G181A, A182G, G210A, A214S, and G462D of the SEQ ID NO: 1    and having IPMS activity; (ii) isopropylmalate synthase variant comprising   amino acid sequence variant of comprising SEQ ID NO: 2  having the mutations H97A, S139G, N167G, P169A, M255L, R260A, N264Q, and G462D 

 Thus claims  22-24 and 31-34 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.

/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652